Citation Nr: 0108310	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



REMAND

The veteran served on active duty from July 1968 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
for service connection for arthritis of the right knee.  

In August 2000, a videoconference hearing was held before the 
undersigned, who was designated by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c), (e)(1) (West Supp. 
2000).  

The veteran and his representative contend that service 
connection is warranted for arthritis of the right knee based 
on aggravation of a preexisting right knee injury.   The 
veteran maintains that he sustained an injury to his right 
knee at the age of 12 when he fell on his right knee after 
jumping over a rope.  He stated that his knee injury resolved 
and that he never had any problems with the knee again until 
he started crawling exercises during basic training.  At that 
time, his knee began to lock and he has had problems with the 
knee since that time.  

The veteran's service medical records show that the veteran 
was recommended for a Medical Evaluation Board after the 
veteran made complaints regarding his right knee in service.  
There is no copy of his Medical Evaluation Board report 
associated with the claims folder.  VA has a duty to assist 
the veteran in obtaining relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes the Secretary to obtain.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)(3)).  In this case, it 
appears that the veteran may have additional service medical 
records that are not associated with the  claims folder.  The 
RO should make every effort to determine if there are any 
additional service medical records that have not been 
forwarded to the RO.  

Additionally, in the veteran's notice of disagreement dated 
in September 1999, the veteran indicated that he received 
treatment for his right knee disability from  a Dr. Bissram 
and a Dr. Leibowitz.  Dr. Bissram's records have been sought, 
obtained, and associated with the claims folder.  It does not 
appear that an attempt has been made to obtain any records 
regarding the veteran's right knee from Dr. Leibowitz.  VA 
has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  These medical records should be sought and 
associated with the claims folder.  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The 
evidence of record does not show he has been examined by VA 
with regard to his right knee complaints.  Hence, an 
examination is indicated.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Contact National Personnel Records 
Center (NPRC), or any other appropriate 
records custodian to obtain the veteran's 
service medical and clinical records, to 
include the Medical Evaluation Board 
report for a reported period of active 
duty from July 1968 to December 1968.  
Associate all responses with the claims 
file.

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all who have treated him 
for his right knee complaints since his 
separation from service.  After obtaining 
an appropriate release from the veteran 
for each provider whose records are not 
already associated with the claims 
folder, request the complete clinical 
records of all such treatment, 
specifically those of examination and x-
ray reports performed by Dr. Leibowitz, 
if any.  If requests for any records are 
not successful, advise the veteran and 
his representative that VA was unable to 
obtain the identified records; explain 
efforts undertaken by VA to obtain the 
records; and afford the veteran the 
opportunity to submit any outstanding 
private records himself. 

3.  Schedule the veteran for a VA orthopedic 
examination to determine the etiology of his 
claimed right knee disability.  The claims 
folder, including a copy of this remand, is 
to be reviewed by the examiner in conjunction 
with the examination.  The examiner should 
specifically address the etiology of any 
current right knee disability, indicating 
whether it is at least as likely as not a 
preexisting injury that was aggravated by 
crawling exercises in service.  The examiner 
must provide a comprehensive report including 
complete rationales for all opinions and 
conclusions reached.  

4.  Review the claims file and ensure 
that the foregoing development and all 
notification and development action 
required by the VCAA are completed.  

5.  Readjudicate the veteran's claim on 
the merits.  If it remains denied, 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




